              Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 1 of 10



 1                                                         THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8 CITY OF ISSAQUAH, a municipal

 9 corporation,                                                  No. 18-cv-00910-RSM

10                                    Plaintiff, STIPULATION AND JOINT MOTION TO
11                                               DEPOSE PLAINTIFF AND THIRD-PARTY
                          vs.                    DEFENDANT 30(B)(6)
12                                               REPRESENTATIVES PAST DISCOVERY
     ORA TALUS 90, LLC, a Delaware limited       DEADLINE
13
     liability company; and RESMARK EQUITY
14   PARTNERS, LLC, a Delaware limited liability
     company,
15

16                                Defendants. SAME DAY STIPULATED MOTION:
   ______________________________________ December 4, 2020
17 ORA TALUS 90, LLC, a Delaware limited

18 liability company; and RESMARK EQUITY
   PARTNERS, LLC, a Delaware limited liability
19 company,

20
                                       Third-Party Plaintiffs,
21
                                 vs.
22

23 TERRA TALUS LLC, a Washington limited
   liability company; ELEMENT RESIDENTIAL
24 INC., a Washington corporation; JOSHUA

25 FREED, an individual; J.R. HAYES & SONS,
   INC., a Washington corporation; and TERRA
26 ASSOCIATES, INC., a Washington


      STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                                    901 FIFTH AVENUE, SUITE 1700
      DEADLINE (Cause No. 18-cv-00910-RSM) – 1                                         SEATTLE, WASHINGTON 98164
      sw/BB6704.050/3738599x37                                                            TELEPHONE: (206) 623-4100
                                                                                             FAX: (206) 623-9273
              Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 2 of 10



 1 corporation, TALUS MANAGEMENT

 2 SERVICES LLC, a Washington limited
   liability company; and TALUS 7 & 8, LLC, a
 3 Washington limited liability company,

 4
                         Third-Party Defendants.
 5 ______________________________________
   TALUS 7 & 8 INVESTMENT, LLC, a
 6
   Washington limited liability company; J.R.
 7 HAYES & SONS, INC., a Washington
   corporation,
 8

 9                                     Third-Party Plaintiffs,

10                               vs.
11
   KULCHIN FOUNDATION DRILLING
12 COMPANY, a Washington corporation, and
   BIG MOUNTAIN ENTERPRISE LLC, a
13
   Washington limited liability company,
14
                         Third-Party Defendants.
15

16           COME NOW the above-captioned parties by and through their undersigned attorneys

17 and stipulate and move the Court as follows:

18           1.       The current deadline for lay discovery expires on December 11, 2020.
19
             2.       The parties have collectively taken approximately 50 separate lay witness
20
     depositions.
21
             3.       The parties desire the depositions of 30(b)(6) representatives for Plaintiff City
22

23 of Issaquah and for Third-Party Defendant Talus 7 & 8 Investment, LLC. Copies of the

24 deposition notices are attached hereto as Exhibits 1 and 2, respectively.

25           4.       Foundational witnesses needed to be deposed prior to Plaintiff’s and Talus 7 &
26 8 Investment’s 30(b)(6) representative(s).


      STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                                 901 FIFTH AVENUE, SUITE 1700
      DEADLINE (Cause No. 18-cv-00910-RSM) – 2                                      SEATTLE, WASHINGTON 98164
      sw/BB6704.050/3738599x37                                                         TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
              Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 3 of 10



 1           5.       Due to the factual complexity and scheduling logistics, the parties agree that
 2
     these two 30(b)(6) depositions may take place past the current lay witness discovery deadline.
 3
     Plaintiff will produce its 30(b)(6) representatives on December 15, 2020. The parties also agree
 4
     to take the 30(b)(6) deposition of Talus 7 & 8 Investment at an agreed-upon date in January
 5
     2021.
 6

 7           6.       The parties, therefore, collectively move the Court for an order authorizing the

 8 30(b)(6) depositions of Plaintiff City of Issaquah and Third-Party Defendant Talus 7 & 8

 9 Investment.

10
             IT IS SO STIPULATED.
11
      Dated this 4th day of December, 2020.             Dated this 4th day of December, 2020.
12
      WILSON SMITH COCHRAN DICKERSON CAIRNCROSS & HEMPELMANN, P.S.
13

14    By: s/Whitney L.C. Smith                          By: s/ Terence J. Scanlan
      By: s/Brian Buron                                 By: s/ Patricia A. Laughman
15    Whitney L.C. Smith, WSBA No. 21159                Terence J. Scanlan, WSBA #19498
      Brian Buron, WSBA No. 27206                       Patricia A. Laughman, WSBA # 46716
16    WILSON SMITH COCHRAN DICKERSON                    524 Second Avenue, Suite 500
      901 Fifth Avenue, Suite 1700                      Seattle, WA 98104-2323
17    Seattle, WA 98164-2050                            Telephone: 206-623-6501
18    Telephone: (206) 623-4100 / Fax: (206) 623-       Facsimile: 206-447-1973
      9273                                              Email: tscanlan@cairncross.com
19    Email: smithw@wscd.com                            Email: plaughman@cairncross.com
      Attorneys for Third Party Defendant Terra         Attorneys for the City of Issaquah
20    Talus LLC
21    Dated this 4th day of December, 2020.             Dated this 4th day of December, 2020.
22
      KEATING, BUCKLIN & MCCORMACH,                     BROWN WHITE & OSBORN LLP
23    INC., P.S.
                                                        By: s/ Cynthia M. Cohen
24    By: s/ Michael C. Walter                          Cynthia M. Cohen, Admitted Pro Hac Vice
      Michael C. Walter, WSBA #15044                    333 S. Hope Street, Suite 4000
25
      801 Second Avenue, Suite 1210                     Los Angeles, CA 90071 Tel: 213.613.0500
26    Seattle, WA 98104                                 Fax: 213.613.0550 E-Mail:
      Telephone: 206-623-8861                           ccohen@brownwhitelaw.com

      STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                                901 FIFTH AVENUE, SUITE 1700
      DEADLINE (Cause No. 18-cv-00910-RSM) – 3                                     SEATTLE, WASHINGTON 98164
      sw/BB6704.050/3738599x37                                                        TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
             Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 4 of 10



 1   Email: mwalter@kbmlawyers.com                  Attorneys for ORA Talus 90, LLC and
     Attorneys for the City of Issaquah             Resmark Equity Partners, LLC
 2

 3   Dated this 4th day of December, 2020.          Dated this 4th day of December, 2020.

 4   HARRIGAN LEYH FARMER &                         FOSTER GARVEY PC
     THOMSEN LLP
 5   By: s/ Tyler L. Farmer                         By: s/ Jack P. Zahner
     By: s/ Kristin E. Ballinger                    Jack P. Zahner, WSBA #24505
 6
     Tyler L. Farmer, WSBA #39912                   1111 Third Avenue, Suite 3000
 7   Kristin E. Ballinger, WSBA #28253              Seattle, WA 98101
     999 Third Avenue, Suite 4400                   Telephone: 206-689-8500
 8   Seattle, WA 98104                              Email: jack.zahner@foster.com
     Telephone: (206) 623-1700                      Attorneys for J.R. Hayes & Sons, Inc.,
 9   Fax: (206) 623-8717                            Talus 7 & 8, LLC, and Talus Management
     Email: tylerf@harriganleyh.com                 Services, LLC
10
     Email: kristinb@harriganleyh.com
11   Attorneys for ORA Talus 90, LLC and
     Resmark Partners, LLC
12
     Dated this 4th day of December, 2020.          Dated this 4th day of December, 2020.
13

14   STOEL RIVES LLP                                PREG O’DONNELL & GILLETT PLLC

15   By: s/ Patrick Mullaney                        By: s/ John K. Butler
     Patrick Mullaney, WSBA #21982                  By: s/ Stephanie Ballard
16   600 University Street, Suite 3600 Seattle,     John K. Butler, WSBA #28528
     WA 98101 Telephone: (206) 624.0900 Fax:        Stephanie Ballard, WSBA #49268
17   (206) 386.7500                                 901 5th Avenue, Suite 3400
18   Email: Patrick.mullaney@stoel.com              Seattle WA 98164
     Attorneys for J.R. Hayes & Sons, Inc., Talus   Telephone: 206-287-1775
19   7 & 8, LLC, and Talus Management Services,     Email: jbutler@pregodonnell.com
     LLC                                            Email: sballard@pregodonnell.com
20                                                  Attorneys for J.R. Hayes & Sons, Inc.
21   Dated this 4th day of December, 2020.          Dated this 4th day of December, 2020.
22
     WILLIAMS, KASTNER & GIBBS PLLC                 CLEMENT & DROTZ, PLLC
23
     By: s/ Dean G. Von Kallenbach                  By: s/ Scott Clement
24   By: s/ Theresa Rava                            By: s/ Brent Hardy
     Dean G. Von Kallenbach, WSBA #12870            W. Scott Clement, WSBA #16243
25
     Theresa Rava, WSBA #53159                      Brent Hardy, WSBA #45405
26   601 Union Street, Suite 4100                   100 W. Harrison Street, Suite N350
     Seattle, WA 98101-2380                         Seattle, WA 98119

     STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                            901 FIFTH AVENUE, SUITE 1700
     DEADLINE (Cause No. 18-cv-00910-RSM) – 4                                 SEATTLE, WASHINGTON 98164
     sw/BB6704.050/3738599x37                                                    TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
             Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 5 of 10



 1   Telephone: 206-628-6600                         Telephone: 206-448-2565
     Fax: 206-628-6611                               Fax: 206-448-2235
 2
     Email:dvonkallenbach@williamskastner.com        Email: sclement@clementdrotz.com
 3   Email: trava@williamskastner.com                Email: bhardy@clementdrotz.com
     Attorneys for Element Residential, Inc. Terra   Attorneys for Joshua Freed
 4   Talus, LLC and Joshua Freed

 5

 6
     Dated this 4th day of December, 2020.           Dated this 4th day of December, 2020.
 7
     FORSBERG & UMLAUF, P.S.                         OLES MORRISON RINKER & BAKER
 8                                                   LLP
     By: s/ A. Grant Lingg
 9   By: s/ Vicky L. Srada                           By: s/ Bradley L. Powell
     A. Grant Lingg, WSBA #24227                     Bradley L. Powell, WSBA #11158
10
     Vicky L. Strada, WSBA #34559                    701 Pike Street, Suite 1700
11   901 Fifth Avenue, Suite 1400                    Seattle, WA 98101
     Telephone: 206-689-8500                         Telephone: 206-623-3427
12   Email: glingg@foum.law                          Email: powell@oles.com
     Email: vstrada@foum.law                         Attorneys for Kulchin Foundation Drilling
13   Attorneys for Terra Associates, Inc.            Company
14
     Dated this 4th day of December, 2020.
15
     FLOYD PFLUEGER & RINGER, P.S.
16
     By: s/ Douglas K. Weigel
17   By: s/ Amanda D. Daylong
18   Douglas K. Weigel, WSBA #27192
     Amanda D. Daylong, WSBA #48013
19   200 W. Thomas Street, Suite 500
     Seattle, WA 98119
20   Telephone: 206-441-4455
     Email: dweigel@floyd-ringer.com
21   Email: adaylong@floyd-ringer.com
22   Attorneys for Big Mountain Enterprises

23

24

25

26


     STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                             901 FIFTH AVENUE, SUITE 1700
     DEADLINE (Cause No. 18-cv-00910-RSM) – 5                                  SEATTLE, WASHINGTON 98164
     sw/BB6704.050/3738599x37                                                     TELEPHONE: (206) 623-4100
                                                                                     FAX: (206) 623-9273
              Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 6 of 10



 1                                           ORDER
 2
             PURSUANT TO THE STIPULATED MOTION, IT IS SO ORDERED.
 3
             DATED this 7th day of December, 2020.
 4

 5

 6

 7
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10
     Presented by:
11

12    WILSON SMITH COCHRAN DICKERSON CAIRNCROSS & HEMPELMANN, P.S.
13
      By: s/Whitney L.C. Smith                       By: s/ Terence J. Scanlan
14    By: s/Brian Buron                              By: s/ Patricia A. Laughman
      Whitney L.C. Smith, WSBA No. 21159             Terence J. Scanlan, WSBA #19498
15    Brian Buron, WSBA No. 27206                    Patricia A. Laughman, WSBA # 46716
      WILSON SMITH COCHRAN DICKERSON                 524 Second Avenue, Suite 500
16
      901 Fifth Avenue, Suite 1700                   Seattle, WA 98104-2323
17    Seattle, WA 98164-2050                         Telephone: 206-623-6501
      Telephone: (206) 623-4100 / Fax: (206) 623-    Facsimile: 206-447-1973
18    9273                                           Email: tscanlan@cairncross.com
      Email: smithw@wscd.com                         Email: plaughman@cairncross.com
19    Attorneys for Third Party Defendant Terra      Attorneys for the City of Issaquah
      Talus LLC
20

21

22    KEATING, BUCKLIN & MCCORMACH,                  BROWN WHITE & OSBORN LLP
      INC., P.S.
23
                                                     By: s/ Cynthia M. Cohen
24    By: s/ Michael C. Walter                       Cynthia M. Cohen, Admitted Pro Hac Vice
      Michael C. Walter, WSBA #15044                 333 S. Hope Street, Suite 4000
25    801 Second Avenue, Suite 1210                  Los Angeles, CA 90071 Tel: 213.613.0500
      Seattle, WA 98104                              Fax: 213.613.0550 E-Mail:
26    Telephone: 206-623-8861                        ccohen@brownwhitelaw.com


      STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                          901 FIFTH AVENUE, SUITE 1700
      DEADLINE (Cause No. 18-cv-00910-RSM) – 6                               SEATTLE, WASHINGTON 98164
      sw/BB6704.050/3738599x37                                                  TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
             Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 7 of 10



 1   Email: mwalter@kbmlawyers.com                  Attorneys for ORA Talus 90, LLC and
     Attorneys for the City of Issaquah             Resmark Equity Partners, LLC
 2

 3
     HARRIGAN LEYH FARMER &                         FOSTER GARVEY PC
 4   THOMSEN LLP
     By: s/ Tyler L. Farmer                         By: s/ Jack P. Zahner
 5   By: s/ Kristin E. Ballinger                    Jack P. Zahner, WSBA #24505
     Tyler L. Farmer, WSBA #39912                   1111 Third Avenue, Suite 3000
 6
     Kristin E. Ballinger, WSBA #28253              Seattle, WA 98101
 7   999 Third Avenue, Suite 4400                   Telephone: 206-689-8500
     Seattle, WA 98104                              Email: jack.zahner@foster.com
 8   Telephone: (206) 623-1700                      Attorneys for J.R. Hayes & Sons, Inc.,
     Fax: (206) 623-8717                            Talus 7 & 8, LLC, and Talus Management
 9   Email: tylerf@harriganleyh.com                 Services, LLC
     Email: kristinb@harriganleyh.com
10
     Attorneys for ORA Talus 90, LLC and
11   Resmark Partners, LLC

12
     STOEL RIVES LLP                                PREG O’DONNELL & GILLETT PLLC
13

14   By: s/ Patrick Mullaney                        By: s/ John K. Butler
     Patrick Mullaney, WSBA #21982                  By: s/ Stephanie Ballard
15   600 University Street, Suite 3600 Seattle,     John K. Butler, WSBA #28528
     WA 98101 Telephone: (206) 624.0900 Fax:        Stephanie Ballard, WSBA #49268
16   (206) 386.7500                                 901 5th Avenue, Suite 3400
     Email: Patrick.mullaney@stoel.com              Seattle WA 98164
17   Attorneys for J.R. Hayes & Sons, Inc., Talus   Telephone: 206-287-1775
18   7 & 8, LLC, and Talus Management Services,     Email: jbutler@pregodonnell.com
     LLC                                            Email: sballard@pregodonnell.com
19                                                  Attorneys for J.R. Hayes & Sons, Inc.

20
     WILLIAMS, KASTNER & GIBBS PLLC                 CLEMENT & DROTZ, PLLC
21

22   By: s/ Dean G. Von Kallenbach                  By: s/ Scott Clement
     By: s/ Theresa Rava                            By: s/ Brent Hardy
23   Dean G. Von Kallenbach, WSBA #12870            W. Scott Clement, WSBA #16243
     Theresa Rava, WSBA #53159                      Brent Hardy, WSBA #45405
24   601 Union Street, Suite 4100                   100 W. Harrison Street, Suite N350
     Seattle, WA 98101-2380                         Seattle, WA 98119
25
     Telephone: 206-628-6600                        Telephone: 206-448-2565
26   Fax: 206-628-6611                              Fax: 206-448-2235
     Email:dvonkallenbach@williamskastner.com       Email: sclement@clementdrotz.com

     STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                            901 FIFTH AVENUE, SUITE 1700
     DEADLINE (Cause No. 18-cv-00910-RSM) – 7                                 SEATTLE, WASHINGTON 98164
     sw/BB6704.050/3738599x37                                                    TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
             Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 8 of 10



 1   Email: trava@williamskastner.com                Email: bhardy@clementdrotz.com
     Attorneys for Element Residential, Inc. Terra   Attorneys for Joshua Freed
 2
     Talus, LLC and Joshua Freed
 3
     ORSBERG & UMLAUF, P.S.                          OLES MORRISON RINKER & BAKER
 4                                                   LLP
     By: s/ A. Grant Lingg
 5   By: s/ Vicky L. Srada                           By: s/ Bradley L. Powell
     A. Grant Lingg, WSBA #24227                     Bradley L. Powell, WSBA #11158
 6
     Vicky L. Strada, WSBA #34559                    701 Pike Street, Suite 1700
 7   901 Fifth Avenue, Suite 1400                    Seattle, WA 98101
     Telephone: 206-689-8500                         Telephone: 206-623-3427
 8   Email: glingg@foum.law                          Email: powell@oles.com
     Email: vstrada@foum.law                         Attorneys for Kulchin Foundation Drilling
 9   Attorneys for Terra Associates, Inc.            Company
10

11   FLOYD PFLUEGER & RINGER, P.S.

12   By: s/ Douglas K. Weigel
     By: s/ Amanda D. Daylong
13   Douglas K. Weigel, WSBA #27192
14   Amanda D. Daylong, WSBA #48013
     200 W. Thomas Street, Suite 500
15   Seattle, WA 98119
     Telephone: 206-441-4455
16   Email: dweigel@floyd-ringer.com
     Email: adaylong@floyd-ringer.com
17   Attorneys for Big Mountain Enterprises
18

19

20

21

22

23

24

25

26


     STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                            901 FIFTH AVENUE, SUITE 1700
     DEADLINE (Cause No. 18-cv-00910-RSM) – 8                                 SEATTLE, WASHINGTON 98164
     sw/BB6704.050/3738599x37                                                    TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
             Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 9 of 10



 1                               CERTIFICATE OF SERVICE
 2
           The undersigned certifies that under penalty of perjury under the laws of the United
 3 States of America that on the below date I caused to be served the foregoing document on:

 4   Attorney for Plaintiff                        Attorney for Plaintiff
     Terence J. Scanlan                            Michael Charles Walter
 5   Patricia A. Laughman                          Jeremy W. Culumber
     Cairncross & Hempelmann, P.S.                 Keating Bucklin McCormack, Inc., P.S.
 6   524 Second Avenue, Suite 500                  801 Second Avenue, Suite 1210
     Seattle, WA 98104-2323                        Seattle, WA 98104-1518
 7   ( ) Via U.S. Mail                             ( ) Via U.S. Mail
     ( ) Via Facsimile: 206-587-2308               ( ) Via Facsimile: 206-223-9423
 8   ( ) Via Hand Delivery                         ( ) Via Hand Delivery
     (X) Via CM/ECF                                (X) Via CM/ECF
 9   ( ) Via Email: tscanlan@cairncross.com;       ( ) Via Email: mwalter@kbmlawyers.com;
          plaughman@cairncross.com                 jculumber@kbmlawyers.com
10
     Attorneys for Defendants/Third Party          Attorneys for Defendants/Third Party
11   Plaintiffs ORA Talus 90, LLC and              Plaintiffs ORA Talus 90, LLC and
     Resmark Equity Partners, LLC                  Resmark Equity Partners, LLC
12   Arthur W. Harrigan, Jr.                       Cynthia M. Cohen
     Tyler L. Farmer                               BROWN WHITE & OSBORN LLP
13   HARRIGAN LEYH FARMER &                        333 S. Hope Street, Suite 4000
     THOMSEN                                       Los Angeles, CA 90071
14   999 Third Avenue, Suite 4400                  ( ) Via U.S. Mail
     Seattle, WA 98104                             ( ) Via Facsimile: 213.613.0550
15   ( ) Via U.S. Mail                             ( ) Via Hand Delivery
     ( ) Via Facsimile: 206-623-8717               (X) Via CM/ECF
16   ( ) Via Hand Delivery                         ( ) Via Email:
     (X) Via CM/ECF                                     ccohen@brownwhitelaw.com
17   ( ) Via Email: arthurh@harriganleyh.com;
          tylerf@harriganleyh.com
18   Attorney for Third Party Defendant            Attorney for Third Party
     Kulchin Foundation Drilling Company           Defendants/Third Party Plaintiffs J.R.
19   Bradley L. Powell                             Hayes & Sons, Inc. and Talus Management
     Michael J. Schmidt                            Services and Talus 7 & 8 LLC
20   Oles Morrison Rinker & Baker                  John P. Zahner
     701 Pike Street, Suite #1700                  Patrick J. Mullaney
21   Seattle, WA 98101-3930                        Tacy K. Hass
     ( ) Via U.S. Mail                             FOSTER GARVEY P.C.
22   ( ) Via Facsimile: 206-682-6234               1111 Third Avenue, Suite 3400
     ( ) Via Hand Delivery                         Seattle, Wa 98101-3299
23   (X) Via CM/ECF                                ( ) Via U.S. Mail
      ( ) Via Email: powell@oles.com;              ( ) Via Facsimile: 206-447-9700
24        schmidt@oles.com                         ( ) Via Hand Delivery
                                                   (X) Via CM/ECF
25                                                  ( ) Via Email: ZahnJ@foster.com;
                                                        tacy.hass@foster.com;
26                                                      mullp@foster.com


     STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                           901 FIFTH AVENUE, SUITE 1700
     DEADLINE (Cause No. 18-cv-00910-RSM) – 9                                SEATTLE, WASHINGTON 98164
     sw/BB6704.050/3738599x37                                                   TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
            Case 2:18-cv-00910-RSM Document 127 Filed 12/07/20 Page 10 of 10



 1   Attorney for Third Party Defendant J.R.      Attorney for Third Party Defendant Terra
     Hayes & Sons, Inc.                           Associates Inc
 2   John K. Butler                               A. Grant Lingg
     Preg O'Donnell & Gillett PLLC                Vicky L. Strada
 3   901 Fifth Avenue, Suite 3400                 Forsberg & Umlauf PS
     Seattle, WA 98164                            901 Fifth Avenue, Suite 1400
 4   ( ) Via U.S. Mail                            Seattle, WA 98164-2050
     ( ) Via Facsimile: 206-287-9113              ( ) Via U.S. Mail
 5   ( ) Via Hand Delivery                        ( ) Via Facsimile: (206) 689-8501
     (X) Via CM/ECF                               ( ) Via Hand Delivery
 6   ( ) Via Email: jbutler@pregodonnell.com      (X) Via CM/ECF
                                                  ( ) Via Email: glingg@FoUm.law;
 7                                                     vstrada@foum.law
 8   Attorney for Third Party Defendant Big       Attorney for Third Party Defendants
     Mountain Enterprises, LLC                    Element Residential, Inc., Joshua Freed
 9   Amanda D. Daylong                            and Terra Associates, Inc.
     Douglas Weigel                               Theresa H. Rava
10   Floyd, Pflueger & Ringer, P.S.               Dean von Kallenbach
     200 West Thomas Street, Suite 500            Williams, Kastner & Gibbs PLLC
11   Seattle, WA 98119                            Two Union Square
     ( ) Via U.S. Mail                            601 Union Street, Suite 4100
12   ( ) Via Facsimile: 206-441-8484              Seattle, WA 98101
     ( ) Via Hand Delivery                        ( ) Via U.S. Mail
13   (X) Via CM/ECF                               ( ) Via Facsimile: 206-628-6611
     ( ) Via Email: adaylong@floyd-               ( ) Via Hand Delivery
14        ringer.com; dweigel@floyd-ringer.com    (X) Via CM/ECF
                                                   ( ) Via Email: trava@williamskastner.com;
15                                                     dvonkallenbach@williamskastner.com
16   Attorney for Third Party Defendant
     Joshua Freed
17   W. Scott Clement
     Travis B. Colburn
18   Clement & Drotz PLLC
     100 West Harrison Street, Suite N350
19   Seattle, WA 98119-4116
     ( ) Via U.S. Mail
20   ( ) Via Facsimile: 206-448-2235
     ( ) Via Hand Delivery
21   (X) Via CM/ECF
     ( ) Via Email:
22        sclement@clementdrotz.com;
          lpersson@clementdrotz.com;
23        msilver@clementdrotz.com;
          tcolburn@clementdrotz.com
24
     SIGNED this 4th day of December, 2020, at Seattle, Washington.
25

26                                           s/ Shawn K. Williams
                                             Shawn K. Williams

     STIPULATION RE: DEPOSITIONS OUTSIDE DISCOVERY                        901 FIFTH AVENUE, SUITE 1700
     DEADLINE (Cause No. 18-cv-00910-RSM) – 10                            SEATTLE, WASHINGTON 98164
     sw/BB6704.050/3738599x37                                                TELEPHONE: (206) 623-4100
                                                                                FAX: (206) 623-9273
